Order entered December 22, 2015




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-15-01452-CR

                           EX PARTE GERARDO AVELLA YANEZ

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX15-90005-S

                                              ORDER
        On December 1, 2015, this Court ordered the Dallas County District Clerk to file the

clerk’s record in this accelerated appeal by December 16, 2015. To date, the clerk’s record has

not been filed.

        Accordingly, we ORDER Felicia Pitre, Dallas County District Clerk, to file, by

DECEMBER 31, 2015, a clerk’s record containing all of the documents related to the article

11.072 habeas corpus proceeding, including the trial court’s written order ruling on the

application. If the clerk’s record is not filed by that date, the Court will utilize the available

remedies to obtain the clerk’s record.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk, and to counsel for all parties.


                                                           /s/   ADA BROWN
                                                                 JUSTICE